INDEPENDENT DIRECTOR COMPENSATION POLICY

On October 17, 2006, the Board of Directors (the “Board”) of DDi Corp. (the
“Company”) adopted the following compensation policy for the Company’s
independent directors. This compensation policy has been developed to compensate
the independent directors of the Company for their time, commitment and
contributions to the Board.

Definition of Independent Director

Directors who are also employees of the Company are not paid any fees or
remuneration, as such, for their service on the Board or on any Board committee.
For purposes of this policy, an “independent director” is a member of the Board
of Directors who is “independent” as that term is defined by the rules of the
Nasdaq’s Marketplace Rules.

Cash Compensation

Annual Retainer

Each independent director will be paid an annual retainer of $20,000 for his or
her service on the Board. Annual retainers will be paid in equal quarterly
installments.

Chairman of the Board Retainer

An independent director serving as Chairman of the Board will be paid an annual
retainer of $15,000 in addition to his or her annual retainer as an independent
director. The Chairman of the Board retainer will be paid in equal quarterly
installments.

Committee Chairmanship Retainers

Each independent director serving as Chairman of the Compensation, Finance and
Nomination and Corporate Governance Committees of the Board will be paid an
annual retainer of $5,000 in addition to his or her annual retainer as an
independent director. The independent director serving as Chairman of the Audit
Committee of the Board will be paid an annual retainer of $15,000 in addition to
his or her annual retainer as an independent director. Committee chairmanship
retainers will be paid in equal quarterly installments.

Committee Member Retainers

Each independent director serving as member (but not the Chairman) of the Audit,
Compensation, Finance and Nomination and Corporate Governance Committees of the
Board will be paid an annual retainer of $5,000 for each committee of which he
or she is a member in addition to his or her annual retainer as an independent
director. Committee membership retainers will be paid in equal quarterly
installments.

Meeting Attendance Fees

Each independent director will be paid a meeting fee of $2,000 for each regular
or special Board meeting attended in person or by telephone ($1,000 for meetings
attended by telephone that last less than 2 hours). Each independent director
will be paid a meeting fee of $1,000 for attending in person or by telephone a
regular or special meeting a committee of which he or she is a member. Each
independent director will be paid a meeting fee of $1,000 for attending in
person or by telephone a meeting of a committee of which he or she is not a
member; provided such attendance is at the invitation of the chairman of the
committee. The Chairman of the Nomination and Corporate Governance Committee and
the Chairman of the Board shall periodically review the payment of committee
meeting fees to non-committee members to ensure that the payment of such fees is
appropriate. For purposes of this policy, a meeting is defined as a duly noticed
meeting of the Board or a committee for which minutes are kept.

Ad Hoc Committees

From time to time, the Board may establish ad hoc committees of the Board to
address issues with defined scope and authority. At the time such a committee is
established the Board will determine the compensation payable to independent
directors for services rendered in connection with the committee.

Equity Compensation

The Board will from time to time grant stock options or other equity-based
awards to independent directors.

Travel Expense Reimbursement

Each of the independent directors will be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director.

Amendments, Revision and Termination

This policy may be amended, revised or terminated by the Board at any time and
from time-to-time.

